DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in the application.
Claims 1-20 are examined on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/11/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “patient lines”, “a control unit”, “a flow regulator”, “a heating”, and “a check valve is arranged in the filling line” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “disposable having a solution bag and associated filling lines …; a storage unit for liquid connected to the filling line” which is indefinite. How many filling lines are there in the apparatus for preparing a peritoneal dialysis solution? Which filling line is connected to the storage unit? The limitation has been examined below as if it read --- disposable having a solution bag and filling lines …; a storage unit for liquid connected to one of the filling lines ---.
Claim(s) 2-20 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 4 recites the limitation “the signal of a flow sensor” which is indefinite. There is insufficient antecedent basis for “signal of a flow sensor” in the claim because “signal of a flow sensor” hasn’t introduced in claim 1. Thus, the limitation has been examined below as if it read --- a signal of a flow sensor ---. 
Claim 15 recites the limitation “a check valve is arranged in the filling line” which is indefinite. According to claim 1, the apparatus comprises a plurality of filling lines. It is unclear which filling line of the filling lines comprises a check valve. The limitation has been examined below as if it read --- a check valve is arranged in one of the filling lines ---.
Claim 15 recites the limitation “suppresses a flow from the water preparation unit” which is indefinite. There is insufficient antecedent basis for “water preparation unit” in the claim because the limitation “water preparation unit” hasn’t introduced in claim 1. In addition, according to ¶0015 of the instant specification, the storage unit is a water preparation unit. It is unclear if the “water preparation unit” in claim 15 and the storage unit in claim 1 are the same or different. Thus, the limitation has been examined below as if it read --- suppresses a flow from the storage unit, wherein the storage unit is a water preparation unit ---. 
Claim 17 recites the limitation “wherein the filling line of the disposable is inserted into the filling clamp” which is indefinite. According to claim 1, the disposable comprises a plurality of filling lines. It is unclear which filling line of the filling lines of the disposable is inserted into the filling clamp. The limitation has been examined below as if it read --- wherein one of the filling lines of the disposable is inserted into the filling clamp ---.
Claim 17 recites the limitation “the patient line is inserted into the patient clamp” which is indefinite. According to claim 1, there are a plurality of patient lines. It is unclear which patient line of the patient lines is inserted into the patient clamp. Thus, the limitation has been examined below as if it read --- one of the patient lines is inserted into the patient clamp ---. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11-12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Luciano (EP 0619135 – of record) in view of Jeppsson (US PAT 5722947).
Regarding claim 1, Luciano discloses an apparatus for preparing a peritoneal dialysis solution (Col. 2, lines 40-45, and Fig. 1) at the point of use comprising a disposable (hydraulic/disposable circuit 4: Col. 3, lines 1-8, and Fig. 1) having a solution bag (an expansible container 8: Col. 3, lines 1-8, and Fig. 1) and …; a storage unit (a source 19: Col. 3, lines 25-30, and Fig. 1) for liquid (a second chemical compound 3 is distilled, demineralized water: Col. 2, lines 40-42, Col. 3, lines 25-26, and Fig. 1) connected to a filling line (the storage unit 19 is connected to a filling line 18: Fig. 1); a control unit (a central data processing unit 35: Col. 4, lines 10-15, and Fig. 2); and actuators (an solenoid valve 26, a peristaltic pump 34, and a number of actuators: Col. 2, lines 53-55, Col. 3, lines 50-53, and Col. 4, lines 5-7) for regulating a flow from the storage unit to the disposable (the solenoid valve 26, the peristaltic pump 34 and the number of actuators are capable of regulating a flow from the storage unit 19 to the disposable 4: Col. 2, lines 53-58 Col. 3, lines 50-53, and Col. 4, lines 5-7), characterized in that the apparatus furthermore comprises a scale at which the solution bag of the disposable is arranged (weighing means 27 for weighing the container 8: Col. 3, lines 50-53, Col. 4, lines 38-45, and Col. 5, lines 21-24), with the control unit (35) being configured to initiate a filling of the solution bag with liquid from the storage unit using the actuators (the control unit 35 enable the solenoid valve 26 to supply the liquid 3 from storage unit 19 to the solution bag 8 and activates the pump 34: Col. 5, lines 2-10) and to determine the quantity of the liquid that has flowed into the solution bag using the scale (the control unit 35 is capable of determining the quantity of the liquid 3 has flowed into the solution bag 8 using the weighing means 27: Col. 5, lines 20-37).
Luciano further discloses a patient line (a second tube 21: Fig. 1), but does not disclose a plurality of patient lines. 
In the same field of endeavor, apparatus for peritoneal dialyses, Jeppsson discloses an apparatus for peritoneal dialyses comprising a solution bag (a heat bag 8/38: Col. 6, lines 25-31, Figs. 1 and 3) and filling lines (Figs. 1-3). Jeppsson further discloses/suggests providing two patient lines (tube 22 is connected to the solution bag 8/38 and tube 23 is connected to a discharge bag 12: Col. 6, lines 1-15) for the benefit of providing a connection to the discharge bag that collects used dialysis fluid extracted from the patient (Abstract and Col. 6, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Luciano by incorporating another patient line, similar to that disclosed by Jeppsson, in order to provide a connection to a discharge bag that collects used dialysis fluid extracted from the patient, as suggested in Abstract and Col. 6, lines 1-8 of Jeppsson.
Luciano further discloses a filling line (a first tube 18: Fig. 1), but does not disclose a plurality of filling lines.
In addition, Luciano further suggests that the storage unit 19 is capable of providing at least two different fluid solution components (Col. 8, line 48 – Col. 9, line 5). A person having ordinary skill in the art would envisage that providing a plurality of filling lines from different fluid solution components to the solution bag for providing different fluid solution components in the solution bag for different types of treament. 
Jeppsson further discloses/suggests a technique of providing filling lines (tubes: Col. 5, lines 26-32, Figs. 1-3) that is connected to a storage unit (supply bags 5) via connectors 25 (Col. 5, lines 26-32, Figs. 1-3) for the benefit of providing/feeding dialysis solution from the supply bags to the solution bag (Col. 5, lines 18-45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Luciano in view of Jeppsson by incorporating a plurality of filling lines, similar to that disclosed by Jeppsson, in order to provide/feed dialysis solution from the storage unit to the solution bag, as suggested in Col. 5, lines 18-45 of Jeppsson.
Regarding claim 2, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the apparatus comprises a pump (a pump 31: Col. 2, lines 57-58, and Fig. 1) and that the control unit is configured to initiate an active conveying of the liquid to the solution bag (the control unit 35 is capable of initiating an active conveying of the liquid 3 to the solution bag 8: Col. 5, lines 30-37).
Regarding claim 3, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano does not disclose that the apparatus comprises a flow regulator and that the control unit is configured to initiate a gravimetric flow of the liquid into the solution bag using the flow regulator.
Jeppsson further discloses a pump 57 arranged on a regulating unit 36 and scales 37 (Col. 6, lines 32-45, and Fig. 3). Jeppsson also discloses a flow regulator (a valve 39: Col. 6, lines 40-43, and Fig. 3) being closed when the heat bag 38 is filled by a desired amount (Col. 7, lines 4-14) and being closed when a suitable volume of dialysis solution flows into the patient (Col. 7, lines 20-25) for the benefit of controlling flow of dialysis solution to and from solution bag (Col. 3, lines 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Luciano in view of Jeppsson by incorporating a flow regulator, similar to that disclosed by Jeppsson, in order to control flow of dialysis solution to and from solution bag, as suggested in Col. 3, lines 38-40 of Jeppsson.
Regarding claim 4, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the control unit is configured to control the liquid quantity filled into the solution bag using a balancing pump or to regulate it on the basis of a signal of a flow sensor (a sensor 33 for determining characteristic fluid parameter values and transmit them to the control unit 35: Col. 5, lines 20-25) and only to make use of the signal of the scale to check the quantity of liquid filled into the solution bag (Col. 5, lines 21-28).
Regarding claim 5, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the control unit (35) is configured to regulate the liquid quantity filled into the solution bag using the signal of the scale (the control unit 35 is capable of regulating the liquid 3 into the solution bag 8 using the signal of the weighing means 27: Col. 5, lines 21-28).
Regarding claim 6, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the solution bag (8) is pre-filled with a dialysis fluid concentrate (the solution bag 8 comprises a lower portion 11 containing a first compound 2 in the form of dry or wet powder, granules or liquid: Col. 3, lines 4-7); that the storage unit (19) is a water preparation unit (the second chemical compound 3 of the storage unit 19 is distilled, demineralized water: Col. 2, lines 40-41); and in that the liquid filled into the solution bag is water (Col. 2, lines 40-41 and Col. 6, lines 24-25).
Regarding claim 7, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the storage unit (19) is configured to provide at least two different fluid solution components (the source 19 is capable of providing at least two different fluid solution components: Col. 8, line 48 – Col. 9, line 5); and in that the control unit (35) is configured to initiate a sequential filling of the solution bag with the different solution components (the control unit 35 is capable of initiating a sequential filling of the solution bag 8 with the different solution components: Col. 4, lines 10-18, Col. 4, lines 38-44, and Col. 5, lines 35-37).
Regarding claim 11, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the control unit is configured to output a signal after the end of the filling procedure to request a movement of the filled solution bag and to verify by means of the scale whether the solution bag has actually been moved (the control unit is capable of outputting a signal after the end of the filling procedure to request a movement of the filled solution bag and to verify by means of the scale whether the solution bag has actually been moved via a vibration generator 6: Col. 2, lines 49-58).
Regarding claim 12, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the apparatus has an actuator (a vibration generator 6 for generating vibrations and for assisting dissolution or for dispersing or breaking up the chemical compounds into elementary particles: Col. 2, lines 49-58 and Col. 5, lines 10-15) that is configured to be able to move the inserted solution bag and that the control unit is configured to move the solution bag after the end of the filling procedure (the control unit 35 is capable of moving the solution bag after the end of the filling procedure: Col. 2, lines 49-58 and Col. 5, lines 10-15).
Regarding claim 14, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the apparatus has a heating (a heating device 29: Col. 4, lines 5-10 and Col. 9, lines 5-10) and the control unit is configured to heat the bag during the filling procedure or after the filling procedure (the control unit is capable of heating the bag during the filling procedure or after the filling procedure: Col. 4, lines 5-15).
Regarding claim 16, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the apparatus is a dialysis machine (Col. 2, lines 41-45).
Regarding claim 18, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 16.
Luciano does not disclose that the apparatus has a further disposable or that the disposable has an additional cavity for dialyzate flowing out of the patient, said disposable or cavity being arranged on the same scale as the solution bag, with the control unit being configured to gravimetrically determine the quantity of the dialyzate flowing off from the patient as part of a dialysis treatment.
Jeppsson further discloses that the apparatus comprising a discharge bag 12/42 (Col. 5, lines 1-5, Col. 6, lines 32-35, Figs. 1, and 3) for the benefits of receiving used dialysis fluid extracted from a patient and draining the used dialysis fluid to a waste (Abstract). Jeppsson also discloses that the discharge bag 42 and the solution bag 38 are placed on the same scale to reduce measurement errors (Col. 1, lines 25-40 and Col. 11, lines 40-50). Jeppsson further suggests that the control unit 6 is capable of gravimetrically determining the weight of used dialysis fluid flowing off from the patient (Col. 6, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Luciano in view of Jeppsson by incorporating a discharge bag, similar to that disclosed by Jeppsson, in order to receive used dialysis fluid extracted from a patient and drain the used dialysis fluid to a waste, as suggested in Abstract of Jeppsson. Thus, the discharge bag of Luciano in view of Jeppsson is capable of being arranged on the same scale as the solution bag, with the control unit is capable of gravimetrically determining the quantity of the dialyzate flowing off from the patient as part of a dialysis treatment.
Regarding claim 20, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Since the apparatus of Luciano in view of Jeppsson meets the structural limitations of the claimed apparatus, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). Thus, Luciano further discloses a method of preparing a peritoneal dialysis solution at the point of use using an apparatus in accordance with claim 1, characterized in that a filling of the solution bag with liquid is initiated by the storage unit using the actuators (the control unit 35 enable the solenoid valve 26 to supply the liquid 3 from storage unit 19 to the solution bag 8 and activates the pump 34: Col. 5, lines 2-10) and the quantity of the liquid that has flowed into the solution bag is determined using the scale (the quantity of the liquid 3 has flowed into the solution bag 8 using the weighing means 27: Col. 5, lines 20-37).
Claim(s) 8-10, 13, and 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Luciano in view of Jeppsson, as applied to claim 1 above, and further in view of Davis (US PAT 4585436 – of record).
Regarding claims 8-10 and 13, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano/Jeppsson does not disclose that the control unit is configured to output a signal and/or to suppress a start of the filling procedure when the starting weight of the bag determined using the scale falls below or exceeds a threshold value; and/or to stop the pump of the storage unit and/or to close the filling clamp if a stagnation of the weight increase or a weight reduction of the solution bag is recognized with reference to the scale during the filling procedure; the control unit is configured to stop the filling procedure after reaching a predefined filling quantity and to verify by means of the scale whether the weight of the bag is within a desired range after the stopping of the filling procedure; or the control unit is configured to fix the limits of the desired range by addition of a specific amount to the determined starting weight of the bag or to a weight of the bag determined after the preceding step.
In the same field of endeavor, apparatus for peritoneal dialyses, Davis discloses an automated peritoneal dialysis apparatus comprising a solution bag 40 (Col. 6, lines 33-40), scales (38+40: Col. 6, lines 61-68) and a control unit (a microprocessor system: Col. 5, lines 30-36) for the benefit of providing functional checking of the system, indicating any malfunctions, disabling the system from operation in the event of significant malfunctions, monitoring scales after filling and draining, monitoring to insure that a constant volume is maintained, and monitoring/indicating a malfunction in the filling or draining of bags (Col. 5, lines 30-36, Col. 6, lines 18-25, and Col. 6, lines 61-68). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Luciano in view of Jeppsson by configuring the control unit to output a signal or to stop the filling procedure after reaching a predefined filling quantity and verify by means of the scale whether the weight of the bag is within a desired range after the stopping of the filling procedure or to fix the limits of the desired range by addition of a specific amount to the determined starting weight of the bag or to a weight of the bag determined after the preceding step, similar to that disclosed by Davis, in order to provide functional checking of the system, indicate any malfunctions, disable the system from operation in the event of significant malfunctions, monitor scales after filling and draining, and monitor/indicate a malfunction in the filling or draining of bags, as suggested in Col. 5, lines 30-36 and Col. 6, lines 61-68 of Davis. Thus, the control unit of Luciano in view of Davis is capable of outputting a signal or stopping the filling procedure after reaching a predefined filling quantity and verifying by means of the scale whether the weight of the bag is within a desired range after the stopping of the filling procedure or fixing the limits of the desired range by addition of a specific amount to the determined starting weight of the bag or to a weight of the bag determined after the preceding step.
Regarding claim 17, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano/Jeppsson does not disclose that the apparatus has a filling clamp and a patient clamp, wherein one of the filling lines of the disposable is inserted into the filling clamp and one of the patient lines is inserted into the patient clamp, and wherein the control unit is configured to carry out the filling of the solution bag with an open filling clamp and a closed patient clamp.
Davis further discloses the apparatus comprising a filling line (flexible tubing 26/27/30/31: Col. 3, lines 25-35) with a filling clamp (clamp 58/60/61/62: Col. 4, lines 50-62) and a patient line (tubing 29: Col. 4, lines 39-45) with a patient clamp (clamp 59: Col. 4, lines 50-62) for the benefit of controlling flow through the tubing (Col. 4, lines 50-62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Luciano in view of Jeppsson by incorporating a filling clamp and a patient line, similar to that disclosed by Davis, in order to control flow through the tubing, as suggested in Col. 4, lines 50-62 of Davis.
Claim(s) 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Luciano in view of Jeppsson, as applied to claim 1 above, and further in view of Polaschegg (US PGPUB 20030225066).
Regarding claim 15, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses the storage unit (19) is a water preparation unit (the second chemical compound 3 of the storage unit 19 is distilled, demineralized water: Col. 2, lines 40-41).
Luciano/Jeppsson does not disclose that a check valve is arranged in one of the filling lines and suppresses a flow from the bag to the storage unit. 
In the same field of endeavor, peritoneal dialysis system, Polaschegg discloses a typical arrangement of fluid lines and dialysis solution reservoirs used in a peritoneal dialysis setup (¶0040 and Fig. 1). Polaschegg further discloses a bag 20 is connected to a fluid conveying line 16 and a fresh peritoneal dialysis solution reservoir 26 is connected to a feed line 22 (¶0040). Polaschegg further discloses a technique of providing/arranging check valves in the filling lines (the fluid conveying line 16 or the feed line 22) for the benefit of preventing unintended back flow of fluid into the reservoirs 20 and 26 (¶0040).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified one of the filling lines of Luciano in view of Jeppsson by incorporating a check valve, similar to that disclosed by Polaschegg, in order to prevent unintended back flow of fluid into the storage unit, as suggested in ¶0040 of Polaschegg and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, the check valve of Luciano in view of Jeppsson and Polaschegg is capable of suppressing a flow from the bag to the storage unit, wherein the storage unit is a water preparation unit.
Claim(s) 19 is/are rejected under 35 U.S.C 103 as being unpatentable over Luciano in view of Jeppsson, as applied to claim 1 above, and further in view of Rubalcaba (US PAT 4898578) and as evidenced by Connell (US PGPUB 20030217972).
Regarding claim 19, Luciano in view of Jeppsson discloses all the limitations as discussed above for claim 1.
Luciano further discloses that the apparatus has a digital display 36 (Col. 4, lines 10-13).
Luciano/Jeppsson does not disclose if the digital display has a touch screen. 
However, as evidenced by Connell, the use of touch screens in user interface applications for medical equipment is well-known in the art (¶0064). 
In an analogous art for being directed to solve the same problem, providing user interface applications for medical equipment, Rubalcaba discloses a drug infusion system comprising a control unit (a central management unit: Abstract). Rubalcaba discloses/suggests a technique of providing a touch screen in the control unit for the benefits of enabling user to initiate the display of a menu of related parameters and selectively assigning values for any of the parameters in the menu (Col. 2, lines 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control unit of Luciano in view of Jeppsson by incorporating a graphical user interface with a touch screen, similar to that disclosed by Rubalcaba, in order to enable user to initiate the display of a menu of related parameters and selectively assign values for any of the parameters in the menu, as suggested in Col. 2, lines 25-35 of Rubalcaba and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hedmann (WO 2016087043 – of record) discloses a device for producing a peritoneal dialysis solution at the pace of use comprising a disposable with a solution bag and a filling line and a patient line (see Fig. 1 and accompanying texts).
Childers (US PAT 8226595) discloses a peritoneal dialysis machine comprising a supply bag, filling lines and patient lines (see Figs. 1-4 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781